                                                                                                     FILED
                                                                                            2019 Sep-18 PM 02:19
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION


    TAMMY JEANEASE REEVES,               }
                                         }
          Plaintiff,                     }
                                         }
    v.                                   }           Case No.: 4:17-cv-1944-MHH
                                         }
    ANDREW SAUL, Commissioner of }
    the Social Security Administration,1 }
                                         }
          Defendant.                     }


                              MEMORANDUM OPINION

        Pursuant to 42 U.S.C. §§ 405(g) and 1383(c), Tammy Jeanease Reeves seeks

judicial review of a final adverse decision of the Commissioner of Social Security.

The Commissioner denied Ms. Reeves’s claims for disability insurance benefits and

supplemental security income. Ms. Reeves also has moved to remand. (Doc. 12).

For the reasons stated below, the Court denies Ms. Reeves’s motion and affirms the

Commissioner’s decision.




1
  The Court asks the Clerk to please substitute Andrew Saul for Nancy A. Berryhill as the proper
defendant pursuant to Rule 25(d) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P.
25(d) (When a public officer ceases holding office that “officer’s successor is automatically
substituted as a party.”); see also 42 U.S.C. § 405(g) (“Any action instituted in accordance with
this subsection shall survive notwithstanding any change in the person occupying the office of
Commissioner of Social Security or any vacancy in such office.”).
I.    PROCEDURAL HISTORY

      Ms. Reeves applied for disability, disability insurance benefits, and

supplemental security income. (Doc. 6-3, p. 11; Doc. 6-4, pp. 22, 23). Ms. Reeves

alleges that her disability began August 15, 2014. (Doc. 6-3, p. 11; Doc. 6-4, pp. 21,

23). She was working at the time, but her work “did not rise to the level of substantial

gainful activity.”    (Doc. 6-3, p. 13). The Commissioner initially denied Ms.

Reeves’s claim. (Doc. 6-3, p. 11; Doc. 6-4, p. 22, ¶ 19; Doc. 6-4, p. 23, ¶ 19). Ms.

Reeves requested a hearing before an Administrative Law Judge (ALJ). (Doc. 6-3,

p. 11; Doc. 6-5, p. 11). The ALJ issued an unfavorable decision. (Doc. 6-3, pp. 11,

23-24). The Appeals Council declined Ms. Reeves’s request for review (Doc. 6-3,

p. 2), making the Commissioner’s decision final for this Court’s judicial review. See

42 U.S.C. § 405(g).

      Ms. Reeves previously applied for benefits and claimed disability beginning

on April 1, 2011.      (Doc. 6-3, p. 40).       Another ALJ determined on a record

substantially similar to the record in this case that Ms. Reeves was not disabled.

(Doc. 6-3, p. 21). That previous ALJ found that Ms. Reeves’s pain testimony was

inconsistent with her pain reports to physicians. Those reports never exceeded five

on a ten-point scale. In addition, there was no information in Ms. Reeves’s medical

records to confirm her complaints of side effects from her medication. (Doc. 6-3,

pp. 50-51). The district court affirmed that ALJ’s decision. Reeves v. Colvin (Reeves


                                            2
I), No. 4:14-CV-01970-RDP, 2016 WL 778029 (N.D. Ala. Feb. 29, 2016); (Doc. 6-

3, pp. 39-54).    The Court discusses below the significance of this earlier

determination as it pertains to Ms. Reeves’s current appeal.

II.   STANDARD OF REVIEW

      The scope of review in this matter is limited. “When, as in this case, the ALJ

denies benefits and the Appeals Council denies review,” the Court “review[s] the

ALJ’s ‘factual findings with deference’ and [his] ‘legal conclusions with close

scrutiny.’” Riggs v. Comm’r, Soc. Sec. Admin., 522 Fed. Appx. 509, 510-11 (11th

Cir. 2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

      The Court must determine whether there is substantial evidence in the record

to support the ALJ’s findings. “Substantial evidence is more than a scintilla and is

such relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Crawford v. Comm’r, Soc. Sec. Admin., 363 F.3d 1155, 1158 (11th

Cir. 2004). In making this evaluation, the Court may not “decide the facts anew,

reweigh the evidence” or substitute its judgment for that of the ALJ. Winschel v.

Comm’r, Soc. Sec. Admin., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotations

and citation omitted). If the ALJ’s decision is supported by substantial evidence,

then the Court “must affirm even if the evidence preponderates against the

Commissioner’s findings.” Costigan v. Comm’r, Soc. Sec. Admin., 603 Fed. Appx.

783, 786 (11th Cir. 2015) (citing Crawford, 363 F.3d at 1158).


                                         3
       With respect to the ALJ’s legal conclusions, the Court must determine

whether the ALJ applied the correct legal standards. If the Court finds an error in

the ALJ’s application of the law, or if the Court finds that the ALJ failed to provide

sufficient reasoning to demonstrate that the ALJ conducted a proper legal analysis,

then the Court must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991).

III.   SUMMARY OF THE ALJ’S DECISION

       To determine whether a claimant has proven that she is disabled, an ALJ

follows a five-step sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       In this case, the ALJ found that Ms. Reeves meets the insured status

requirements through June 30, 2016. (Doc. 6-3, p. 11). Ms. Reeves has not engaged

in substantial gainful activity since August 15, 2014, the alleged onset date. (Doc.

6-3, p. 13). The ALJ determined that Ms. Reeves suffers from the following severe

impairments: degenerative disc disease, degenerative joint disease, obesity, and

                                          4
depression. (Doc. 6-3, p. 13). The ALJ found that Ms. Reeves suffers from the

following non-severe impairments: gastroesophageal reflux disease, anxiety, and

hypertension. (Doc. 6-3, p. 14). Based on a review of the medical evidence, the

ALJ found that Ms. Reeves does not have an impairment or a combination of

impairments that meets or medically equals the severity of any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Doc. 6-3, p. 14).

      The ALJ determined that Ms. Reeves has the RFC to perform sedentary work

as defined in 20 C.F.R. §§ 404.1567(a), 416.967(a) subject to the following

limitations:

      no following complex instructions or procedures; no climbing ropes,
      ladders, or scaffolds; no working at unprotected heights or with
      hazardous machinery; occasionally stooping, crouching balancing,
      crawling, kneeling, and climbing of ramps or stairs; no interacting
      frequently with co-workers, supervisors, and the general public;
      occasionally using foot controls bilaterally; and avoiding concentrated
      exposure to extreme heat, cold, or vibrations.

(Doc. 6-3, p. 17). “Sedentary work involves lifting no more than 10 pounds at a time

and occasionally lifting or carrying articles like docket files, ledgers, and small

tools.” 20 C.F.R. § 404.1567(a); 20 C.F.R. § 416.967(a). “Jobs are sedentary if

walking and standing are required occasionally and other sedentary criteria are met.”

20 C.F.R. § 404.1567(a); 20 C.F.R. § 416.967(a).

      The ALJ concluded that Ms. Reeves cannot perform her past relevant work.

(Doc. 6-3, p. 22). Relying on testimony from a vocational expert, the ALJ found


                                         5
that other jobs exist in the national economy that Ms. Reeves can perform, including

surveillance system monitor, cuff folder, and lens inserter. (Doc. 6-3, p. 23).

Accordingly, the ALJ determined that Ms. Reeves has not been under a disability

within the meaning of the Social Security Act. (Doc. 6-3, pp. 23-24).

IV.   ANALYSIS

      A. Motion to Remand

      Pursuant to 42 U.S.C. § 405(g)’s sentences four and six, Ms. Reeves asks the

Court to remand this matter so that the ALJ may consider a favorable decision on

her most recent benefits application and a January 2018 medical source statement.

(Doc. 12; Docs. 12-1, 12-2). “Under sentence four, a district court may remand in

conjunction with a judgment affirming, modifying, or reversing the Secretary’s

decision.” Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). Ms. Reeves asks the

Court to remand before reaching a substantive decision, so sentence four does not

provide a vehicle for remand. 501 U.S. at 98.

      A district court may remand under § 405(g)’s sentence six if a claimant offers

“new, noncumulative evidence . . . [that] is ‘material,’ that is, relevant and probative

so that there is a reasonable possibility that it would change the administrative

result[.]” Caulder v. Bowen, 791 F.2d 872, 877 (11th Cir. 1986). Additionally, a

claimant must demonstrate “good cause for the failure to submit the evidence at the

administrative level.” Caulder, 791 F.2d at 877.


                                           6
      In Hunter v. Comm’r, Soc. Sec. Admin., 808 F.3d 818, 822 (11th Cir. 2015),

the Eleventh Circuit Court of Appeals held that a favorable decision on a subsequent

benefits application “is not evidence for § 405(g) purposes.” The Eleventh Circuit

reasoned:

      Faced with the same record, different ALJs could disagree with one
      another based on their respective credibility determinations and how
      each weighs the evidence. Both decisions could nonetheless be
      supported by evidence that reasonable minds would accept as adequate.
      The mere existence of a later favorable decision by one ALJ does not
      undermine the validity of another ALJ’s earlier unfavorable decision or
      the factfindings upon which it was premised.

Hunter, 808 F.3d at 822. Consequently, Ms. Reeves cannot rely on her recent

favorable determination to support a sentence six remand.

      A new consultative report may warrant a sentence six remand if it meets the

Caulder requirements. (Doc. 14, pp. 6, 7). The report that Ms. Reeves offers, Dr.

Oguntuyo’s 2018 report, does not indicate that Ms. Reeves’s functional impairments

existed prior to the ALJ’s 2017 determination in this case. See Watts ex rel. A.W. v.

Comm’r, Soc. Sec. Admin., No. 4:11-CV-02625-RDP, 2012 WL 2358160, at *3

(N.D. Ala. June 15, 2012) (denying motion to remand because the new evidence did

not relate to the disability period that the ALJ considered); cf. Caulder, 791 F.2d at

877-78 (“The [new] evidence also contains a medical opinion on the presence of the




                                          7
impairment during the time period for which benefits are sought.”). 2 Because Dr.

Oguntuyo’s report does not provide information that establishes a reasonability

probability of a different administrative result, it does not warrant remand.

       B. The Appeal

       Ms. Reeves argues that she is entitled to relief from the ALJ’s decision

because the ALJ did not properly evaluate the side effects of her pain medication

under the Eleventh Circuit pain standard or provide reasons for discrediting the

consultative opinions of Dr. Daniel Prince and Dr. Jane Teschner. (Doc. 9, p. 2).

Additionally, Ms. Reeves maintains that the ALJ did not pose an accurate

hypothetical question to the vocational expert. (Doc. 9, pp. 2, 35). This Court

affirms because substantial evidence supports the ALJ’s decision that Ms. Reeves is

not disabled. The Court begins its analysis with the side effects issue.

                                          Side Effects

       The Eleventh Circuit pain standard “applies when a disability claimant

attempts to establish disability through his own testimony of pain or other subjective

symptoms.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991); Coley v.

Comm’r, Soc. Sec. Admin., No. 18-11954, 2019 WL 1975989, at *3 (11th Cir. May


2
  Dr. Oguntuyo indicated that Ms. Reeves’s condition was worsening, that she needed a rolling
walker, and that she had a positive right leg raise. (Doc. 12-2, pp. 1-3). During the relevant time
period in this case, Ms. Reeves’s most recent leg raise was negative (Dr. Iyer), and she was using
a cane by choice, not by prescription. (Doc. 6-10, p. 101; Doc. 6-3, p. 86). Examiners use the
straight leg raise test to evaluate patients “with low back pain and nerve pain that radiates down
the leg.” https://www.ebmconsult.com/articles/straight-leg-raising-test (last visited Aug. 9, 2019).
                                                 8
3, 2019). When relying upon subjective symptoms to establish disability, “the

claimant must satisfy two parts of a three-part test showing: (1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged [symptoms]; or (b) that the objectively

determined medical condition can reasonably be expected to give rise to the claimed

[symptoms].” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citing

Holt, 921 F.2d at 1223); Chatham v. Comm’r, Soc. Sec. Admin., No. 18-11708, 2019

WL 1758438, at *2 (11th Cir. Apr. 18, 2019) (citing Wilson). If the ALJ does not

demonstrate “proper application of the three-part standard[,]” reversal is appropriate.

McLain v. Comm’r, Soc. Sec. Admin., 676 Fed. Appx. 935, 937 (11th Cir. 2017)

(citing Holt).

      A claimant’s credible testimony coupled with medical evidence of an

impairing condition “is itself sufficient to support a finding of disability.” Holt, 921

F.2d at 1223; see Gombash v. Comm’r, Soc. Sec. Admin., 566 Fed. Appx. 857, 859

(11th Cir. 2014) (“A claimant may establish that he has a disability ‘through his own

testimony of pain or other subjective symptoms.’”) (quoting Dyer v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005)). If an ALJ rejects a claimant’s subjective

testimony, the ALJ “must articulate explicit and adequate reasons for doing so.”

Wilson, 284 F.3d at 1225; Coley, 2019 WL 1975989, at *3. The Secretary must

accept the claimant’s testimony as a matter of law if the ALJ inadequately discredits


                                           9
the testimony. Cannon v. Bowen, 858 F.2d 1541, 1545 (11th Cir. 1988); Kalishek v.

Comm'r, Soc. Sec. Admin., 470 Fed. Appx. 868, 871 (11th Cir. 2012) (citing

Cannon); see Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir. 1987) (“It is established

in this circuit if the Secretary fails to articulate reasons for refusing to credit a

claimant’s subjective pain testimony, then the Secretary, as a matter of law, has

accepted that testimony as true.”).

      When credibility is at issue, the provisions of Social Security Regulation 16-

3p apply. SSR 16-3p provides:

      [W]e recognize that some individuals may experience symptoms
      differently and may be limited by symptoms to a greater or lesser extent
      than other individuals with the same medical impairments, the same
      objective medical evidence, and the same non-medical evidence. In
      considering the intensity, persistence, and limiting effects of an
      individual’s symptoms, we examine the entire case record, including
      the objective medical evidence; an individual’s statements about the
      intensity, persistence, and limiting effects of symptoms; statements and
      other information provided by medical sources and other persons; and
      any other relevant evidence in the individual’s case record.

SSR 16-3p, 2016 WL 1119029, at *4.              Concerning the ALJ’s burden when

discrediting a claimant’s subjective symptoms, SSR 16-3p provides:

      [I]t is not sufficient . . . to make a single, conclusory statement that “the
      individual’s statements about his or her symptoms have been
      considered” or that “the statements about the individual’s symptoms are
      (or are not) supported or consistent.” It is also not enough . . . simply
      to recite the factors described in the regulations for evaluating
      symptoms. The determination or decision must contain specific reasons
      for the weight given to the individual’s symptoms, be consistent with
      and supported by the evidence, and be clearly articulated so the


                                           10
      individual and any subsequent reviewer can assess how the adjudicator
      evaluated the individual’s symptoms.

SSR 16-3p, 2016 WL 1119029, at *10. Additionally, when evaluating a claimant’s

reported symptoms, an ALJ must consider the following factors:

      (i) [the claimant’s] daily activities; (ii) [t]he location, duration,
      frequency, and intensity of [the claimant’s] pain or other symptoms;
      (iii) [p]recipitating and aggravating factors; (iv) [t]he type, dosage,
      effectiveness, and side effects of any medication [the claimant] take[s]
      or ha[s] taken to alleviate . . . pain or other symptoms; (v) [t]reatment,
      other than medication, [the claimant] receive[s] or ha[s] received for
      relief of . . . pain or other symptoms; (vi) [a]ny measures [the claimant]
      use[s] or ha[s] used to relieve . . . pain or other symptoms (e.g., lying
      flat on your back, standing for 15 to 20 minutes every hour, sleeping on
      a board, etc.); and (vii) [o]ther factors concerning [the claimant’s]
      functional limitations and restrictions due to pain or other symptoms.

20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); Leiter v. Comm’r, Soc. Sec. Admin.,

377 Fed. Appx. 944, 947 (11th Cir. 2010).

      With these standards in mind, the Court turns to Ms. Reeves’s testimony at

her administrative hearing. During her hearing, Ms. Reeves was 43 years old. (Doc.

6-3, p. 80). She stated that she attended school through the ninth grade. (Doc. 6-3,

p. 80). Ms. Reeves testified that she is five feet and nine inches tall, and she stated

that she weighed 360 pounds. (Doc. 6-3, p. 91).

      Ms. Reeves reported that she had back surgery in 2007. (Doc. 6-3, p. 88).

Ms. Reeves returned to work and felt good during the first year following surgery.

(Doc. 6-3, p. 88). When Ms. Reeves “started having little problems here and there”



                                          11
with her back, she changed jobs to reduce her pain, but that did not help. (Doc. 6-3,

p. 88).

      Ms. Reeves testified that she has “several different things going on in [her]

back.” (Doc. 6-3, p. 82). Ms. Reeves stated that her back condition makes it “hard

for [her] to stay on [her] feet for a very long period of time.” (Doc. 6-3, p. 82). Ms.

Reeves reported that she can stand for 30 minutes, “but by then, [she] is really

hurting.” (Doc. 6-3, p. 87). Ms. Reeves stated that it hurts if she sits for too long,

so she constantly moves up and down. (Doc. 6-3, p. 82). Ms. Reeves stated that she

can sit for an hour. (Doc. 6-3, p. 88). Ms. Reeves testified that she elevates her feet

when sitting because of severe edema. (Doc. 6-3, p. 82). Ms. Reeves reported that

she can pick up a ten-pound bag of potatoes from the floor, but the activity makes

her back hurt. (Doc. 6-3, p. 88). Ms. Reeves stated she spent most of her day lying

down or sitting with her legs elevated. (Doc. 6-3, p. 90).

      Ms. Reeves testified that she was taking several medications: lisinopril HTZ

for blood pressure; citalopram for anxiety and depression; amitriptyline for anxiety;

gabapentin for nerve pain; diclofenac for inflammation; and Flexeril for pain. (Doc.

6-3, p. 83). Ms. Reeves stated that her medications caused “constant drowsiness and

sometimes dizziness, especially . . . in the shower.” (Doc. 6-3, p. 87). Ms. Reeves

testified that she nods off regularly. (Doc. 6-3, p. 87). Ms. Reeves stated that she

has discussed these side effects with her doctor. (Doc. 6-3, p. 87). According to Ms.


                                          12
Reeves, her doctor explained “that’s one of the things,” which Ms. Reeves

understood to mean “all medicines have good things and bad things and sometimes

they rate the good over the bad.” (Doc. 6-3, p. 87).

      Ms. Reeves explained that she does “little things around the house.” (Doc. 6-

3, p. 83). Sweeping and mopping are too difficult, but she can clean dishes if she

takes breaks. (Doc. 6-3, p. 83). Ms. Reeves stated that when doing dishes, she has

“to lean on the sink . . . to hold [her] weight because it hurts.” (Doc. 6-3, p. 90). Ms.

Reeves reportedly is “up and down doing anything . . . because [she] can’t be on

[her] feet for too long a time without being in severe pain.” (Doc. 6-3, p. 83). Ms.

Reeves lives with her youngest son, her daughter-in-law, and her grandson. Ms.

Reeves reported that she occasionally watches her grandson and drives to church

once or twice weekly. (Doc. 6-3, pp. 83, 84).

      Ms. Reeves testified that stiffness in her hip and back creates balance

problems. (Doc. 6-3, p. 86); (see Doc. 6-3, p. 90) (referring to hip stiffness).

According to Ms. Reeves, her son asked her to stay with his family because she falls

frequently, and he was concerned about her being alone. (Doc. 6-3, pp. 85-86). Ms.

Reeves explained that she tried using a cane for walking because she “was hurting

so bad.” (Doc. 6-3, p. 86). Ms. Reeves stated that the cane “kind of relieves a lot of

the stress on [her] hip and [ ]back” and reduces some of the pain. (Doc. 6-3, p. 86).




                                           13
       On a scale of one to ten – with one being barely noticeable pain and ten being

pain so severe a person would need to go to the emergency room – Ms. Reeves rated

her pain at seven during the day. (Doc. 6-3, pp. 88-89). Ms. Reeves testified that

her pain level sometimes increases to ten at night, which prevents her from sleeping

and causes tiredness the following day. (Doc. 6-3, p. 89).

       Having heard and considered Ms. Reeves’s testimony, the ALJ made the

following credibility determination:

       After careful consideration of the evidence, the undersigned finds that
       the claimant’s medically determinable impairments could reasonably
       be expected to produce the above alleged symptoms; however the
       claimant’s statements concerning the intensity, persistence and limiting
       effects of these symptoms are not entirely consistent with the medical
       evidence and other evidence in the record for the reasons explained in
       this decision. Accordingly, these statements have been found to affect
       the claimant’s ability to work only to the extent they can reasonably be
       accepted as consistent with the objective medical and other evidence.

(Doc. 6-3, p. 20).

       The ALJ discussed Ms. Reeves’s medical records, including a 2007 MRI that

revealed “chronic spondylosis with associated degenerative disc disease . . . at L5-

S1 . . . with a component of grade I L5-S1 listhesis [and] . . . . marked L5-S1 spinal

stenosis.” (Doc. 6-3, p. 18); (see also Doc. 6-13, pp. 61-62) (results of MRI of

lumbar spine). 3 The ALJ acknowledged Ms. Reeves’s efforts to manage her pain


3
  “[T]he phrase ‘spondylosis of the lumbar spine’ means degenerative changes such as
osteoarthritis of the vertebral joints and degenerating intervertebral discs (degenerative disc
disease) in the low back.” https://www.emedicinehealth.com/spondylosis/article_em.htm (last
                                              14
and depression through medications, including Naprosyn, Mobic (meloxicam),

citalopram, Flexeril, and gabapentin. (Doc. 6-3, p. 18); (see also Doc. 6-7, p. 66)

(listing Ms. Reeves’s current medications). 4 The ALJ stated that there was a gap in

Ms. Reeves’s treatment records from 2011 to 2014. (Doc. 6-3, p. 18).5 Based on


visited Aug. 9, 2019). “The word spondylolisthesis is derived from the Greek words spondylo,
meaning spine, and listhesis, meaning to slip or slide. Spondylolisthesis is a descriptive term
referring to slippage (usually forward) of a vertebra and the spine above it relative to the vertebra
below it.” https://emedicine.medscape.com/article/396016-overview (last visited Aug. 9, 2019).
Stenosis is “a narrowing of the spinal canal, compressing the nerves traveling through the lower
back     into    the    legs.”    https://www.aans.org/en/Patients/Neurosurgical-Conditions-and-
Treatments/Lumbar-Spinal-Stenosis (last visited Aug. 9, 2019).
4
     “Naprosyn (naproxen) is a nonsteroidal anti-inflammatory drug (NSAID).”
https://www.drugs.com/naprosyn.html (last visited Aug. 9, 2019). “Mobic (meloxicam) is a
nonsteroidal anti-inflammatory drug (NSAID)” used to treat “inflammation, swelling, stiffness,
and joint pain. https://www.drugs.com/search.php?searchterm=Mobic&a=1 (last visited Aug. 9,
2019);      https://www.mayoclinic.org/drugs-supplements/meloxicam-oral-route/description/drg-
20066928 (last visited Aug. 9, 2019). “Citalopram is used to treat depression.”
https://www.drugs.com/search.php?searchterm=citalopram (last visited Aug. 9, 2019). “Flexeril
(cyclobenzaprine) is a muscle relaxant.” https://www.drugs.com/search.php?searchterm=flexeril
(last visited Aug. 9, 2019). “[Gabapentin] affects chemicals and nerves in the body that are
involved       in    the  cause      of    seizures   and     some     types    of     pain.”)
https://www.drugs.com/search.php?searchterm=Gabapentin (last visited Aug. 9, 2019).
5
  The ALJ cited B16F for the perceived gap. If appears the ALJ overlooked the records at B8F,
found in Doc. 6-10. (See, e.g., Doc. 6-10, p. 7) (chiefly visiting for a sore throat and ears aching
in February 2012); (Doc. 6-10, p. 11) (chiefly visiting for hypertension and edema in April 2012);
(Doc. 6-10, p. 16) (chiefly visiting for hypertension in May 2012); (Doc. 6-10, p. 20) (chiefly
visiting for hypertension, anxiety, and bilateral hip, knee, and ankle fluctuating pain in July 2012);
(Doc. 6-10, p. 24) (chiefly visiting for back pain worse on the right side and an arm rash in August
2012); (Doc. 6-10, p. 28 (chiefly visiting for fluctuating back pain with radiation to the right calf,
foot, and thigh and no relief from medication in October 2012); (Doc. 6-10, p. 32) (chiefly visiting
for hypertension, acid reflux, fluctuating back pain with relief from medications, and depression
in January 2013); (Doc. 6-10, p. 37) (chiefly visiting for hypertension and urinary symptoms in
February 2013); (Doc. 6-10, p. 41) (chiefly visiting for hypertension and edema in March 2013);
(Doc. 6-10, p. 45) (chiefly visiting for hypertension and back pain in May 2013); (Doc. 6-10, p.
49) (chiefly visiting for hypertension and lower back and leg pain in September 2013 with relief
from medications except Flexeril for muscle spasms in September 2013); (Doc. 6-10, p. 54)
(chiefly visiting for hypertension, acid reflux, fluctuating lower back and leg pain with relief from
medications, and depression in December 2013). There also are a few records from the 2011 to
                                                 15
this review, the ALJ found that Ms. Reeves’s medical records do not support her

subjective description of her pain and limitations. (Doc. 6-3, pp. 18-19, 20).

       The ALJ gave little weight to the opinion of Dr. Prince, a physician who

examined Ms. Reeves one time in October 2012. (Doc. 6-3, p. 20; Doc. 6-9, p. 41).

Dr. Prince concluded that Ms. Reeves suffers from significant back disc disease.

(Doc. 6-9, p. 45). Dr. Prince reviewed Ms. Reeves’s medical history and noted that

Dr. Andrade performed a back laminectomy on Ms. Reeves in 2007. (Doc. 6-9, p.

45).6 This surgery helped Ms. Reeves for one year. (Doc. 6-9, p. 45). After that,

Ms. Reeves began having difficulty “standing for more than 10 minutes or so[.]”

(Doc. 6-9, p. 45). Ms. Reeves’s ability to stand worsened, and she developed pelvic,

hip, and leg pain on the right side of her body. (Doc. 6-9, p. 45).

       Dr. Prince opined that Ms. Reeves “is at a very high risk for falling.” (Doc.

6-9, p. 41). Dr. Prince confirmed that Ms. Reeves has significant back problems.

(Doc. 6-9, p. 41). He indicated that Ms. Reeves was “an extremely poor candidate




2014 window. (See, e.g., Doc. 6-13, p. 12) (chiefly visiting for hypertension in March 2011); (Doc.
6-13, p. 15) (chiefly visiting for right knee and hip pain and hypertension in June 2011); (Doc. 6-
13, p. 19) (chiefly visiting for right hip pain and hypertension in July 2011); (Doc. 6-13, p. 23)
(chiefly visiting for back pain and hypertension in October 2011); (Doc. 6-10, p. 3) (chiefly visiting
for fluctuating lower back pain with radiation to legs and thighs and hypertension in January 2012).
6
  A decompressive laminectomy “is the most common type of surgery done to treat lumbar (low
back) spinal stenosis.” https://www.uwhealth.org/health/topic/surgicaldetail/decompressive-
laminectomy-for-lumbar-spinal-stenosis/aa122359.html (last visited Aug. 9, 2019).
                                                 16
for surgery” and “that another operation on the lumbar spine may only make matters

worse.” (Doc. 6-9, p. 41).

      Dr. Prince stated on a physical capacities form that Ms. Reeves could sit no

more than 30 minutes uninterrupted and stand and walk for no more than 15 minutes.

(Doc. 6-9, p. 42). During an eight-hour period, Dr. Prince limited Ms. Reeves’s

ability to sit to three hours. (Doc. 6-9, p. 42). Dr. Prince restricted Ms. Reeves’s

total time for both standing and walking to no more than 45 minutes. (Doc. 6-9, p.

42). Dr. Prince found that Ms. Reeves is unable to lift or carry anything over 10

pounds. (Doc. 6-9, pp. 42, 43). Dr. Prince placed a complete or occasional limit on

Ms. Reeves’s ability to push/pull with her arms and hands and her legs and feet.

(Doc. 6-9, p. 43). Dr. Prince precluded squatting and limited bending, crawling,

climbing, and reaching to occasionally. (Doc. 6-9, p. 43). According to Dr. Prince,

Ms. Reeves is able to use her hands occasionally for simple grasping, fine

manipulation, fingering, and handling. (Doc. 6-9, p. 43). Dr. Prince found that Ms.

Reeves should avoid jobs involving unprotected heights and moving machinery.

(Doc. 6-9, p. 43). Dr. Prince limited Ms. Reeves’s ability to drive automotive

equipment to moderate. (Doc. 6-9, p. 43). Dr. Prince restricted Ms. Reeves’s

exposure to temperature changes to moderate and her exposure to dust, fumes, and

gas to mild. (Doc. 6-9, p. 43).




                                        17
      The ALJ stated that the objective medical evidence did not corroborate the

“significant functional limitations” that Dr. Prince identified for Ms. Reeves, but the

ALJ did not offer specific examples. (Doc. 6-3, p. 20).

      The ALJ discussed but gave little weight to the consultative opinion that Dr.

Teschner provided in June 2013. (Doc. 6-3, pp. 20-21; Doc. 6-9, p. 49). Dr.

Teschner summarized her review of Ms. Reeves’s medical record. (Doc. 6-9, pp.

51-53). After considering the medical evidence and examining Ms. Reeves, Dr.

Teschner made the following diagnoses: morbid obesity, chronic lumbar/spine pain,

chronic right hip pain, chronic right knee pain, hypertension, anxiety, and

depression. (Doc. 6-9, pp. 49, 56).

      Dr. Teschner listed the objective sources of Ms. Reeves’s pain including spine

surgery, lumbar radiculopathy, spondylolisthesis, spinal stenosis, an annulus tear,

dysplasia, cystic lesions, degenerative joint disease, and possible stress fracture.

(Doc. 6-9, p. 56). Dr. Teschner found that Ms. Reeves needed total hip arthroplasty.

(Doc. 6-9, p. 56). Dr. Teschner explained why, in her opinion, the medical evidence

supported her assessment of Ms. Reeves:

      Throughout her records, [Ms. Reeves] has complained of symptoms
      mainly on the right side; and throughout her records she has exhibited
      a positive straight leg raise test by each doctor who examined her,
      including me. Her history, her physical, and her MRI from 2008 are
      consistent. Note that the lower lumbar foraminal stenosis is deemed
      severe; this finding signifies that there is marked impingement of the
      nerves as they exit from the spinal nerve root on the right. Her
      symptoms of right sided leg pain and numbness [are] consistent with
                                          18
      the degree of stenosis reflected on her MRI. She also has spinal
      stenosis, a condition that with movement in certain directions can cause
      intermittent impingement of the cord itself leading to excruciating
      lower back pain.

(Doc. 6-9, p. 57).

      The ALJ rejected Dr. Teschner’s opinion because Dr. Teschner “was asked to

comment on specific areas on the previous disability determination,” and “[h]er

opinion that the previous [ALJ] was in error concerning [Ms. Reeves’s] disability

determination is reserved to the Commissioner.” (Doc. 6-3, p. 21); 20 C.F.R. §

404.1527(e). The ALJ also found that the objective evidence did not support Dr.

Teschner’s opinion, (Doc. 6-3, p. 21), but the ALJ did not explain how Dr.

Teschner’s opinion was at odds with the medical evidence.

      The ALJ gave the opinion of consultative examiner Dr. Iyer some weight.

(Doc. 6-3, p. 21). Dr. Iyer examined Ms. Reeves in November 2014. (Doc. 6-10, p.

99). Dr. Iyer observed Ms. Reeves limping on her right leg. (Doc. 6-10, p. 100).

Dr. Iyer reported that Ms. Reeves cannot walk on her heels or tiptoes or squat. (Doc.

6-10, p. 100). Dr. Iyer conducted a straight leg raise test and the result was negative.

(Doc. 6-10, p. 101). Dr. Iyer noticed tenderness and discomfort when examining

Ms. Reeves’s hip right. (Doc. 6-10, p. 101). Dr. Iyer heard evidence of crepitus

under Ms. Reeves’s right and left knee caps and noticed that her right knee tends to




                                          19
hyperextend. (Doc. 6-10, p. 101). 7 Dr. Iyer found that Ms. Reeves has full range of

motion in both knees. (Doc. 6-10, p. 101). Dr. Iyer stated Ms. Reeves had not

received treatment and noted that her medications included Celexa (20 mg daily for

depression), Flexeril (10 mg three times daily to relax muscles), Gabapentin (300

mg three times daily for nerve pain), and Mobic (15 mg daily for chronic pain).

(Doc. 6-10, pp. 99, 100).

        Dr. Iyer concluded that Ms. Reeves could have an impaired ability to walk

long distances, climb, squat, and bend. (Doc. 6-10, p. 102). Dr. Iyer placed no

limitations on sitting, handling, hearing, or speaking. (Doc. 6-10, p. 102). The ALJ

concluded that Dr. Iyer’s opinion was consistent with Ms. Reeves’s treatment

records, (Doc. 6-3, p. 21), but the ALJ limited Dr. Iyer’s opinion to “some weight”

because Dr. Iyer “failed to quantify” Ms. Reeves’s limitations. (Doc. 6-3, p. 21).

        The ALJ acknowledged the physical capacities September 2016 form for Ms.

Reeves that a certified registered nurse practitioner with Quality of Life Health

Services completed. (Doc. 6-3, p. 21). The ALJ gave the opinion little weight

because a nurse practitioner is not an acceptable medical source for the purposes of

social security evaluations. (Doc. 6-3, p. 21). Mr. Rogers, the nurse practitioner,

reported that Ms. Reeves was receiving treatment for back pain, depression, and


7
 Crepitus is “[a] clinical sign . . . characterized by a peculiar crackling, crinkly, or grating feeling
or sound . . . in the joints. . . . Crepitus in a joint can indicate cartilage wear in the joint space.”
https://www.medicinenet.com/script/main/art.asp?articlekey=12061 (last visited Aug. 1, 2019).
                                                  20
anxiety in 2016. (Doc. 6-11, p. 8). Mr. Rogers indicated that Ms. Reeves was able

to sit up to one hour and stand uninterrupted up to 30 minutes. (Doc. 6-11, p. 8).

Mr. Rogers expected Ms. Reeves to spend seven hours lying down, sleeping, or

sitting with her legs propped up and to be off-task 90% of a normal workday due to

her medical conditions. (Doc. 6-11, p. 8). Mr. Rogers stated that Ms. Reeves

experienced drowsiness because of her medications. (Doc. 6-11, p. 8).8 Dr. Tariq,

a supervising physician at QOL, signed the physical capacities form, indicating his

agreement with Mr. Rogers’s assessment of Ms. Reeves. (Doc. 6-14, p. 85).9

       The ALJ found that the treatment notes from Quality of Life Health Services

did not support Dr. Tariq’s opinion. (Doc. 6-3, p. 21). The ALJ also discounted Dr.

Tariq’s opinion based on the ALJ’s impression that Dr. Tariq (and Mr. Rogers)

factored into their assessment of Ms. Reeves’s physical limitations some of her

mental health symptoms. (Doc. 6-3, p. 21).



8
  The Commissioner argues that, “the medical records from after Plaintiff’s alleged onset date of
August 15, 2014, do not indicate that she complained of medication side effects in general, or
drowsiness or dizziness specifically.” (Doc. 10, p. 6) (citation omitted). The September 2016
physical capacities form indicates that Ms. Reeves reported medication side effects to Mr. Rogers,
but this report is the only objective medical support for Ms. Reeves’s testimony that her
medications make her drowsy. The Commissioner explained that the ALJ acknowledged this form
but discounted it because Mr. Rogers just wrote down what Ms. Reeves said, and Ms. Reeves’s
treatment notes from Quality of Life Health Services do not support Ms. Reeves’s report. (Doc.
10, p. 8). The Commissioner accurately reported that Ms. Reeves denied dizziness during doctor
visits. (Doc. 6-10, p. 78; Doc. 6-13, p. 41; Doc. 6-14, pp. 10, 26, 49, 56, 64, 73).
9
 The ALJ indicated that Dr. Tariq completed a separate physical capacities form for Ms. Reeves.
(Doc. 6-3, p. 21). In fact, Dr. Tariq simply signed the form that Mr. Rogers completed. (Compare
Doc. 6-11, p. 8 with Doc. 6-14, p. 85).
                                               21
       The ALJ gave some weight to the opinions of Dr. Bailey, an agency

psychiatric consultant, and Dr. Heilpern, an agency medical consultant. (Doc. 6-3,

p. 21); (see Doc. 6-4, pp. 31-32) (Dr. Bailey’s psychiatric review technique

assessment); (see Doc. 6-4, pp. 47-50) (Dr. Heilpern’s physical capacities

assessment).       These doctors recognized that Ms. Reeves “has medically

determinable mental and physical impairments that impose significant limitations on

her ability to perform the mental and physical demands of work.” (Doc. 6-3, p. 21).

Neither Dr. Bailey nor Dr. Heilpern examined Ms. Reeves. (Doc. 6-3, p. 21); (Doc.

6-4, pp. 31-32).

       After discussing the medical evidence, the ALJ determined that Ms. Reeves’s

course of treatment, the opinion evidence, and her treatment records do not

“reasonably support a finding that the claimant is as physically limited as alleged”

and “suggest greater sustained capacity than described by the claimant.” (Doc. 6-3,

p. 22). The ALJ found that Ms. Reeves “may reasonably experience periodic

episodes of pain, discomfort, other symptoms and some physical limitations, but the

ALJ concluded that “the records do not support a finding that [Ms. Reeves’s] ability

to exert herself physically is seriously reduced such that she could not engage in

work activity at the level set forth in her residual functional capacity.” (Doc. 6-3, p.

22).   The ALJ rejected Ms. Reeves’s “self-reported physical limitations” as

inconsistent with the medical evidence and found that Ms. Reeves’s claimed degree


                                          22
of debilitation is greater “than what objective evidence can support.” (Doc. 6-3, p.

22). The ALJ made a similar finding about the claimed severity of Ms. Reeves’s

mental impairments. (Doc. 6-3, p. 22). In sum, the ALJ found that Ms. Reeves’s

testimony is “credible only to the extent that it is consistent with the [RFC

determination].” (Doc. 6-3, p. 22).

      An ALJ “must articulate explicit and adequate reasons” for discounting a

claimant’s subjective complaints on the basis of objective medical evidence. Wilson

v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). Ms. Reeves maintains that the

ALJ did not “adequately consider [her] testimony concerning the side effects of her

pain medication.” (Doc. 9, p. 2).

      In Passopulos v. Sullivan, 976 F.2d 642 (11th Cir. 1992), the Eleventh Circuit

held that when the medical record lacks evidence that a claimant’s medication causes

side effects, an ALJ is not required to elicit testimony or make findings about side

effects. Passopulos, 976 F.2d at 648. An ALJ’s failure to discuss side effects when

a claimant testifies about them but offers little objective support from medical

records is not always grounds for remand:

             As for Robinson’s alleged medication side effects—which the
      ALJ did not specifically mention—the ALJ stated that she had
      considered all of Robinson’s symptoms based on the requirements of
      20 C.F.R. § 404.1529 and Social Security Ruling 96–4. This regulation
      specifies that any alleged medication side effects must be considered in
      evaluating the credibility of a claimant’s statements concerning his
      limitations and acknowledged the various medications that the claimant
      took. See 20 C.F.R. § 404.1529(c)(3)(iv). Furthermore, while Robinson
                                        23
      testified to medication side effects and reported medication side effects
      once, he also repeatedly declined to report any medication side effects.
      Therefore, the ALJ did not fail to consider Robinson’s medication side
      effects because she said she was required to do so and because she
      discredited Robinson’s testimony regarding medication side effects
      when he did not consistently complain of them to doctors.

Robinson v. Comm’r, Soc. Sec. Admin., 649 Fed. Appx. 799, 802 (11th Cir. 2016)

(emphasis omitted).

      During her hearing, Ms. Reeves reported that her medications caused constant

drowsiness and occasional dizziness. (Doc. 6-3, p. 87). Dr. Tariq and Mr. Rogers

indicated in the 2016 functional report that Ms. Reeves experiences drowsiness.

(Doc. 6-11, p. 8; Doc. 6-14, p. 85). Dr. Tariq and Mr. Rogers did not discuss the

frequency of Ms. Reeves’s drowsiness or describe its impact on her ability to work.

Dr. Tariq and Mr. Rogers did not identify dizziness as a problem. No other medical

record indicates that Ms. Reeves mentioned side effects from her medications.

Treatment notes from her visits to Quality of Life Health Services do not reflect that

she complained about drowsiness, and those records undercut Ms. Reeves’s claim

about dizziness.

      Because the objective medical evidence refutes Ms. Reeves’s claim about

dizziness and because only one assessment in 2016 identifies drowsiness as a side

effect of her medication, the ALJ did not have to make specific findings about side

effects. The ALJ did not ignore the one record that contains evidence of medication

side effects. The ALJ explained that she gave Mr. Rogers’s 2016 assessment little
                                         24
weight because Mr. Rogers, as a nurse practitioner, was not an acceptable medical

source. (Doc. 6-3, p. 21). Dr. Tariq did not separately assess Ms. Reeves; he simply

signed Mr. Rogers’s assessment as a supervising physician.

      To the extent the ALJ committed error in not discussing Ms. Reeves’s claimed

side effect of drowsiness, that error is harmless because the ALJ explained generally

why she discounted the one record containing evidence of drowsiness, and there is

no other objective medical evidence to support Ms. Reeves’s testimony. See Mabrey

v. Comm’r, Soc. Sec. Admin., 724 Fed. Appx. 726, 727 (11th Cir. 2018)

(“Irrelevant errors are harmless and do not require reversal or remand.”) (citing

Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983)); cf. Holley v. Chater, 931 F.

Supp. 840, 850 (S.D. Fla. 1996) (A claimant’s testimony that “medication makes

him ‘dizzy and drowsy’. . . . is insufficient to support a finding of disability.”)

(citation omitted).

                                 Medical Evidence

      Mr. Reeves maintains that remand is appropriate because the ALJ did not

“state with at least some measure of clarity the grounds” for rejecting the medical

opinions of Drs. Prince and Teschner. (Doc. 9, p. 2); (Doc. 9, p. 32) (citing

McClurkin v. Comm’r, Soc. Sec. Admin., 625 Fed. Appx. 960, 962 (11th Cir. 2015)).

Ms. Reeves relied on the opinions of Drs. Prince and Teschner when she filed her

previous application for benefits. During the administrative hearing in this case, the


                                         25
ALJ observed that res judicata applied to Ms. Reeves’s reliance upon the medical

source statements that were part of the Reeves I record:

       As far as your evidence in this case that you’ve got multiple medical
       source statements that are prior to a prior decision that have been upheld
       both by the Appeals Council and the Federal District Court. Those – as
       far as this case is concerned, that evidence is res judicata and has no
       bearing, as I can see, in this case. So there’s that one statement from a
       consultative examiner that’s out there pending, the Court, I believe, did
       not exclude, but beyond that, most of the evidence I see in a lot of the
       new stuff that’s been put i[n] is going to be covered under that prior
       decision, but I just want you to be aware of that. I’m sure you were
       aware of that.

(See Doc. 6-3, p. 79); see also 42 U.S.C. § 405(h) (“The findings and decision of the

Commissioner of Social Security after a hearing shall be binding upon all individuals

who were parties to such hearing.”).

       “The principles of res judicata are applied to give finality to the decisions of

the Social Security Administration, and to prevent the Secretary from reaching an

inconsistent result in a second proceeding based on evidence that has already been

weighed in a previous hearing.” Gallart v. Apfel, No. 8:98CV762-T-17(E), 2000

WL 782955, at *2 (M.D. Fla. June 13, 2000). “The heart of the issue . . . is whether

the second ALJ relied upon similar evidence regarding similar issues in making his

decision.” Gallart, 2000 WL 782955, at *3. 10


10
   The Commissioner found that Ms. Gallart could perform sedentary jobs in the first disability
case and light in the second one. Gallart, 2000 WL 782955, at *1. The district court remanded
Ms. Gallart’s second case “for the Commissioner to address whether that has been an improvement
in [her] residual functional capacity” from sedentary to light.
                                              26
      In Reeves I, the district court explained why substantial evidence supported

the ALJ’s decision to discount Dr. Prince’s opinion. Dr. Prince’s status as a non-

practicing physician in Alabama created ambiguity about whether he qualified as an

acceptable medical source. Reeves I, 2016 WL 782955, at *4. The ALJ in this case

made the same point. (Doc. 6-3, p. 20). Whether Dr. Prince has a medical license

matters because an ALJ may consider evidence from a non-medical or other source,

but does not have to give it special weight. Reeves I, 2016 WL 782955, at *4; see

also 20 C.F.R. § 404.1527 (framework for evaluating opinion evidence for claims

predating Mar. 27, 2017).

      Concerning the first ALJ’s rejection of Dr. Prince’s opinion, the district court

explained:

      The ALJ discussed inconsistencies between Dr. Prince’s evaluation and
      the record. For instance, the ALJ noted that Dr. Prince’s opinion
      seemed to be driven by his belief that Plaintiff was at a high risk of
      falling and injuring herself; however, when questioned during the
      hearing about falling, Plaintiff could only think of one instance
      involving her falling—in 2007, prior to her back surgery. (R. 36, 66).
      Additionally, Dr. Prince’s single examination, or “snapshot” of
      Plaintiff’s condition, was inconsistent with the treatment notes of Mr.
      Rogers, Plaintiff’s longitudinal treatment provider. (R. 35-36, 303-304,
      313, 316, 318-319, 482-484, 492, 497). The ALJ considered multiple
      factors when weighing the importance of Dr. Prince’s opinion; he did
      not limit his considerations to the fact that Plaintiff’s attorney referred
      Dr. Prince to Plaintiff.

Reeves I, 2016 WL 782955, at *5. Thus, the ALJ in Reeves I provided examples of

contradictory evidence when discounting Dr. Prince’s opinion.


                                          27
       Here, the ALJ should have provided specific reasons for not accepting Dr.

Prince’s opinion, SSR 16-3p, but the grounds for discounting Dr. Prince’s opinion

have not changed since Reeves I. Consistent with Garrett, because of the res judicata

effect of Reeves I, remand is unnecessary to require the ALJ to provide a detailed

explanation for her treatment of Dr. Prince’s opinion. (See also Doc. 6-14, pp. 45,

50) (indicating during December 2015 office visit that “patient has not fallen in the

last year”).

       The ALJ in Reeves I did not evaluate Dr. Teschner’s opinion because the

opinion was not available then. Reeves I, 2016 WL 782955, at *2. Dr. Teschner’s

opinion was available to the Appeals Council, and the Appeals Council found that

Dr. Teschner’s opinion “did not change the results of the ALJ’s decision, and it was

not chronologically relevant to the ALJ’s decision . . . .” Reeves I, 2016 WL 782955,

at *2. The district court found that Dr. Teschner’s opinion was chronologically

relevant, but the “report did not present new, material evidence in that it did not

provide ‘objective medical evidence which the ALJ previously had found to be

wanting.’” Reeves I, 2016 WL 782955, at *7 (quoting Hyde v. Bowen, 823 F.2d 456,

459 (11th Cir. 1987)). Consequently, the district court declined to remand “for the

ALJ to consider a new independent medical examination from Dr. Teschner.”

Reeves I, 2016 WL 782955, at *4.




                                         28
          As with Dr. Prince’s opinion, remand for the ALJ to provide details about her

reasons for giving little weight to Dr. Teschner’s opinion is not necessary in light of

Reeves I. The district court’s rationale for not remanding in Reeves I applies

persuasively, if not equally, here. Dr. Teschner formed her opinion based on the

same objective evidence which the ALJ found lacking in Reeves I.

          The Court notes that there is objective medical evidence in the record that

undermines Dr. Prince’s and Dr. Teschner’s opinions. Specifically, during her visits

at Quality of Life Health Services, on a zero to ten scale, Ms. Reeves reported mostly

zeros and, with one exception in May 2013, never more than a five between July

2010 and March 2015. (Doc. 6-13, p. 57; 6-14, pp. 20, 28-29). 11 In the 12 months

preceding her alleged onset date of August 2014, Ms. Reeves reported pain mainly

at zero out of ten with one two and one five. (Doc. 6-13, p. 57). These medical

records undermine Ms. Reeves’s testimony that her pain was a seven during the day

and sometimes a ten at night. (Doc. 6-3, pp. 88-89). Ms. Reeves has not shown that

requiring the Commissioner to provide a detailed discussion of Dr. Prince’s or Dr.

Teschner’s opinion would change the outcome in this case. Cf. Mabrey, 724 Fed.

Appx. at 727 (harmless error rule). Therefore, substantial evidence supports the

ALJ’s decision, and the Court will not remand for additional discussion of these

opinions from one-time examiners.


11
     In May 2013, Ms. Reeves reported a pain score of nine. (Doc. 6-13, p. 57).
                                                 29
                            Vocational Expert Testimony

      Ms. Reeves contends that the ALJ’s reliance upon the vocational expert’s

testimony requires remand because the ALJ “did not fully state [Ms. Reeves’s]

impairments and limitations.” (Doc. 9, p. 36). Ms. Reeves fully credits the opinions

of Drs. Prince and Teschner when raising this issue. (Doc. 9, pp. 36-37). Because

the ALJ’s credibility determination and treatment of Drs. Prince’s and Teschner’s

opinions are supported by substantial evidence, the ALJ did not have to accept the

vocational expert’s answers to hypothetical questions incorporating Dr. Prince’s or

Dr. Teschner’s limitations. (Doc. 10, pp. 16-17); see Crawford, 363 F.3d at 1161

(“[T]he ALJ was not required to include findings in the hypothetical that the ALJ

had properly rejected as unsupported.”). Therefore, on the administrative record in

this case, the ALJ appropriately relied on the vocational expert’s testimony in

concluding that Ms. Reeves was capable of working as a surveillance system

monitor, cuff folder, and lens inserter given her residual functional capacity.

V.    CONCLUSION

      The Court denies Ms. Reeves’s motion remand and affirms the

Commissioner’s decision.

      DONE this 18th day of September, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
                                          30
